DISCIPLINARY PROCEEDINGS
PER CURIAM.
Upon review of the record of the disciplinary board’s findings and recommendations, and the record filed herein, it is the decision of the court that the disciplinary board’s recommendations be adopted.
Accordingly, it is ordered that Richard W. Langford be suspended from the practice of law for a period of eighteen months from the finality of this decision. It is further ordered that respondent’s reinstatement be conditioned upon proof of payment in full of the settlement agreement reached by him and Mr. Aymond as restitution. All costs of this proceeding are assessed to respondent.